Philips, P. J.
The defendant was indicted and convicted on several counts, for selling intoxicating liquors on Sunday, and keeping open his grocery-store and tippling-house, and transacting business on Sunday. From this judgment he appealed, and gave a supersedeas bond. Afterwards he sued out a writ of error from the clerk’s office of this court, in vacation, and brought the .case here on writ of error. It is on this record the cause has been submitted. The record shows the fact of taking said appeal. That appeal has never been disposed of, and is yet pending. A party is not entitled to pursue both remedies, of appeal and writ of error, simultaneously. He was not entitled to his writ of error, at least until the appeal was dismissed. For that appeal is yet pending, and the supersedeas is in force. Chinn v. Davis, 21 Mo. App. 363.
The writ of error is, therefore, dismissed.
All concur.